Dismissed and Memorandum Opinion filed March 17, 2005








Dismissed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01175-CV
____________
 
KLEIN INDEPENDENT SCHOOL DISTRICT
and SPRING WEST MUNICIPAL UTILITY DISTRICT, Appellants
 
V.
 
RALPH WHITE HOLDINGS, LLC, Appellee
 

 
On Appeal from the
133rd District Court
Harris County, Texas
Trial Court Cause
No. 04-10391
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 8, 2004.
On March 14, 2005, appellants filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.